IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-19-00337-CR

DAMEON LAWS,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                               From the 82nd District Court
                                 Robertson County, Texas
                              Trial Court No. 09-03-18640-CR


                               MEMORANDUM OPINION


         Dameon Laws was apparently convicted of aggravated assault approximately 10

years ago and remains in prison. In his notice of appeal filed on September 25, 2019, Laws

contends the trial court issued an order on September 10, 20191 which Laws wants to


1Although also labeled by Laws with the word, “CORRECTION” at the top and bottom of the document,
we have determined this to be a new notice of appeal to an order purportedly signed on September 10,
2019. A previous notice of appeal to an order purportedly signed on August 26, 2019, was docketed by this
Court’s Clerk as 10-19-00305-CR. That appeal is being addressed in a separate opinion.
appeal. We have nothing to indicate the trial court issued any order on that specific date.

        In a document attached to the notice of appeal, Laws seeks to consolidate this

appeal with an appeal he filed at the same time from a conviction in another county.

Laws asserts that he is striving to be a good citizen while in prison, is going to school to

receive a degree from Lee College while in prison, was on the A & B honor roll, was on

the Dean's List for the Summer of 2019, and has worked in the prison system in the

kitchen since 2013. As relief, he asks this Court to reduce his sentence to time served and

reduce court cost and attorney’s fees to a reasonable amount.2

        Again, we applaud Laws for taking the opportunity to better himself while in

prison. However, we have no jurisdiction to grant any type of post-conviction relief. See

TEX. CODE CRIM. PROC. ANN. art. 11.05 (listing the courts which have jurisdiction of post-

conviction relief; appellate courts not included). Thus, we have no jurisdiction to grant

the relief Laws requests.

        Accordingly, this appeal is dismissed and all motions which have been filed herein

are dismissed as moot.

        A motion for rehearing may be filed within 15 days after the judgment of this

Court is rendered. See TEX. R. APP. P. 49.1. If Laws desires to have the decision of this

Court reviewed by filing a petition for discretionary review, that petition must be filed




2From the document filed with this Court, it appears that some of the cost or attorney’s fees may have been
ordered to be repaid as restitution.
Laws v. State                                                                                       Page 2
with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment was rendered or the day the last timely motion for rehearing was overruled by

this Court. See TEX. R. APP. P. 68.2(a).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Motions dismissed
Opinion delivered and filed September 25, 2019
Do not publish
[CR25]




Laws v. State                                                                   Page 3